Exhibit 10.1

 

FORM OF LOCK-UP AGREEMENT

 

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
___________, 2020, by and among (i) Ufin TeK Limited, a British Virgin Islands
company (“Pubco”), (ii) Sherman Xiaoma Lu, in the capacity under the Business
Combination Agreement (as defined below) as the Purchaser Representative
(including any successor Purchaser Representative appointed in accordance
therewith, the “Purchaser Representative”), and (iii) the undersigned
(“Holder”). Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Business Combination Agreement.

 

WHEREAS, on September 18, 2020, East Stone Acquisition Corporation, a British
Virgin Islands company (“Purchaser”), the Purchaser Representative, Pubco, Ufin
Mergerco Limited, a British Virgin Islands company and a wholly-owned subsidiary
of Pubco (“Merger Sub”), Ufin Holdings Limited, a corporation organized under
the laws of Cayman Islands (the “Company”), Yingkui Liu, in the capacity
thereunder as the Seller Representative, and Ufin Investment Limited, a British
Virgin Islands with limited liability company (the “Seller”) entered into that
certain Business Combination Agreement (as amended from time to time in
accordance with the terms thereof, the “Business Combination Agreement”),
pursuant to which, subject to the terms and conditions thereof, among other
matters, (a) Merger Sub will merge with and into Purchaser, with Purchaser
continuing as the surviving entity (the “Merger”), and as a result of which, (i)
Purchaser will become a wholly-owned subsidiary of Pubco, and (ii) each issued
and outstanding security of Purchaser immediately prior to the effective time of
the Merger will no longer be outstanding and will automatically be cancelled, in
exchange for the right of the holder thereof to receive a substantially
equivalent security of Pubco and (b) Pubco will acquire all of the issued and
outstanding capital shares of the Company from the Seller in exchange for
ordinary shares of Pubco (the “Share Exchange ”), subject to the withholding of
the Escrow Shares being deposited in the Escrow Account in accordance with the
terms and conditions of the Business Combination Agreement and the Escrow
Agreement, all upon the terms and subject to the conditions set forth in the
Business Combination Agreement and in accordance with the provisions of
applicable law;

 

WHEREAS, at the Closing of the transaction contemplated by the Business
Combination Agreement (the “Closing”), the Seller [is the holder of /shall
assign the Holder, as a Designated Share Recipient under the Business
Combination Agreement], the number of Pubco Ordinary Shares in such amounts as
set forth underneath Holder’s name on the signature page hereto; and

 

WHEREAS, pursuant to the Business Combination Agreement, and in view of the
valuable consideration to be received by Holder thereunder, the parties desire
to enter into this Agreement, pursuant to which the Exchange Shares to be issued
to Holder, including the Escrow Shares and Earnout Shares allocated to the
Holder (all such securities, together with any securities paid as dividends or
distributions with respect to such securities or into which such securities are
exchanged or converted, the “Restricted Securities”) shall become subject to
limitations on disposition as set forth herein.

 





 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.Lock-Up Provisions.

 

(a)                       Holder hereby agrees not to, during the period (the
“Lock-Up Period”) commencing from the Closing and ending on the earliest of (x)
the fifteen (15) month anniversary of the date of the Closing, and (y) the date
after the Closing on which Pubco consummates a liquidation, merger, share
exchange or other similar transaction with an unaffiliated third party that
results in all of Pubco’s shareholders having the right to exchange their equity
holdings in Pubco for cash, securities or other property and (z) the date on
which the closing sale price of the Pubco Ordinary Shares equals or exceeds
$16.50 per share (as adjusted for stock splits, stock dividends, reorganizations
and recapitalizations) for any twenty (20) trading days within any thirty (30)
consecutive trading day period: (i) lend, offer, pledge (except as provided
herein below), hypothecate, encumber, donate, assign, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any Restricted Securities, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Restricted Securities, or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii) or (iii) above is to be settled
by delivery of Restricted Securities or other securities, in cash or otherwise
(any of the foregoing described in clauses (i), (ii) or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Restricted Securities owned by Holder (other than Escrow Shares until
such Escrow Shares are disbursed to Holder from the Escrow Account in accordance
with the terms and conditions of the Business Combination Agreement and the
Escrow Agreement) (I) by gift, will or intestate succession upon the death of
Holder, (II) to any Permitted Transferee (defined below), (III) pursuant to a
court order or settlement agreement related to the distribution of assets in
connection with the dissolution of marriage or civil union or (IV) to Pubco in
accordance with the requirements of the Business Combination Agreement;
provided, however, that in any of cases (I), (II) or (III) it shall be a
condition to such transfer that the transferee executes and delivers to Pubco
and the Purchaser Representative an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Agreement applicable to Holder, and there shall be no further transfer of
such Restricted Securities except in accordance with this Agreement. As used in
this Agreement, the term “Permitted Transferee” shall mean: (A) the members of
Holder’s immediate family (for purposes of this Agreement, “immediate family”
shall mean with respect to any natural person, any of the following: such
person’s spouse, the siblings of such person and his or her spouse, and the
direct descendants and ascendants (including adopted and step children and
parents) of such person and his or her spouses and siblings), (B) any trust for
the direct or indirect benefit of Holder or the immediate family of Holder, (C)
if Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust, (D) if Holder is an entity, as a
distribution to limited partners, shareholders, members of, or owners of similar
equity interests in Holder upon the liquidation and dissolution of Holder or (E)
to any affiliate of Holder. Holder further agrees to execute such agreements as
may be reasonably requested by Pubco or the Purchaser Representative that are
consistent with the foregoing or that are necessary to give further effect
thereto.

 





 

(b)                    Holder further acknowledges and agrees that it shall not
be permitted to engage in any Prohibited Transfer with respect to any Escrow
Shares until such Escrow Shares are disbursed to Holder from the Escrow Account
in accordance with the terms and conditions of the Business Combination
Agreement and the Escrow Agreement.

 

(c)                    If any Prohibited Transfer is made or attempted contrary
to the provisions of this Agreement, such purported Prohibited Transfer shall be
null and void ab initio, and Pubco shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, Pubco may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and Permitted
Transferees and assigns thereof) until the end of the Lock-Up Period.

 

(d)                During the Lock-Up Period(and with respect to any Escrow
Shares, if longer, during the period when such Escrow Shares are held in the
Escrow Account), each certificate evidencing any Restricted Securities shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [__________], 2020, BY
AND AMONG THE ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE
OF THE ISSUER NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS
AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY
THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(e)                     For the avoidance of any doubt, Holder shall retain all
of its rights as a shareholder of Pubco with respect to the Restricted
Securities during the Lock-Up Period, including the right to vote any Restricted
Securities, but subject to the obligations under the Business Combination
Agreement and the Escrow Agreement.

 

2.Miscellaneous.

 

(a)                         Termination of Business Combination Agreement. This
Agreement shall be binding upon Holder upon Holder’s execution and delivery of
this Agreement, but this Agreement shall only become effective upon the Closing.
Notwithstanding anything to the contrary contained herein, in the event that the
Business Combination Agreement is terminated in accordance with its terms prior
to the Closing, this Agreement shall automatically terminate and become null and
void, and the parties shall not have any rights or obligations hereunder.

 

(b)                     Binding Effect; Assignment. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns. This
Agreement and all obligations of Holder are personal to Holder and may not be
transferred or delegated by Holder at any time. Pubco may freely assign any or
all of its rights under this Agreement, in whole or in part, to any successor
entity (whether by merger, consolidation, equity sale, asset sale or otherwise)
without obtaining the consent or approval of Holder (but from and after the
Closing, the consent of the Purchaser Representative shall be required). If the
Purchaser Representative is replaced in accordance with the terms of the
Business Combination Agreement, the replacement Purchaser Representative shall
automatically become a party to this Agreement as if it were the original
Purchaser Representative hereunder.

 





 

(c)                      Third Parties. Nothing contained in this Agreement or
in any instrument or document executed by any party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any person or entity that is not a party
hereto or thereto or a successor or permitted assign of such a party.

 

(d)                     Governing Law; Jurisdiction. This Agreement and any
dispute or controversy arising out of or relating to this Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflict of law principles thereof. All Actions arising
out of or relating to this Agreement shall be heard and determined exclusively
in any state or federal court located in New York, New York (or in any appellate
courts thereof) (the “Specified Courts”). Each party hereto hereby (i) submits
to the exclusive jurisdiction of any Specified Court for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto
and (ii) irrevocably waives, and agrees not to assert by way of motion, defense
or otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law.

 

 

(e)                    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(e).

 

 





 

(e)                      Interpretation. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(f)                      Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Purchaser Representative, to:

Sherman Xiaoma Lu

 

25 Mall Road, Suite 330

Burlington, MA 01803

Attn: Sherman Xiaoma Lu, Chief Executive Officer

Telephone No.: 781 202 9128

Email: sherman@estonecapital.com

Sherman Xiaoma Lu

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

 

Attn: Barry I. Grossman, Esq.

Matthew A. Gray, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: bigrossman@egsllp.com

mgray@egsllp.com

 

If to Pubco at or prior to the Closing:

UFIN Holdings Limited
#417, Lippo Centre Tower 2,

89 Queensway

Admiralty, Hong Kong
Attention: Doris Wu
Telephone No.:  +852 3107 0683

Email: xujunhui@sinowel.com

 

 

 

If to Pubco after the Closing:

UFIN Holdings Limited
#417, Lippo Centre Tower 2,

89 Queensway

Admiralty, Hong Kong
Attention: Doris Wu
Telephone No.:  +852 3107 0683

Email: xujunhui@sinowel.com

 

with a copy (which will not constitute notice) to:

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

2 Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

 

 

 

with a copy (which will not constitute notice) to:

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

and the Purchaser Representative (and its copy for notice hereunder)

 





 

 

 

If to Holder, to:

the address set forth below Holder’s name on the signature page to this
Agreement

 

with a copy (which will not constitute notice) to:

Loeb & Loeb LLP

Suite 4301, Tower C, Beijing Yintai Center

2 Jianguomenwai Dajie, Chaoyang District

100022, P.R. China

Attn: Lawrence Venick, Esq.

 

(g)                     Amendments and Waivers. Any term of this Agreement may
be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of Pubco, the Purchaser
Representative and Holder. No failure or delay by a party in exercising any
right hereunder shall operate as a waiver thereof. No waivers of or exceptions
to any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.

 

(h)                     Severability. In case any provision in this Agreement
shall be held invalid, illegal or unenforceable in a jurisdiction, such
provision shall be modified or deleted, as to the jurisdiction involved, only to
the extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

(i)                      Specific Performance. Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by Holder, money damages will be inadequate
and Pubco will have no adequate remedy at law, and agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by Holder in accordance with their specific terms or were
otherwise breached. Accordingly, each of Pubco and the Purchaser Representative
shall be entitled to an injunction or restraining order to prevent breaches of
this Agreement by Holder and to enforce specifically the terms and provisions
hereof, without the requirement to post any bond or other security or to prove
that money damages would be inadequate, this being in addition to any other
right or remedy to which such party may be entitled under this Agreement, at law
or in equity.

 





 

(j)                       Entire Agreement. This Agreement constitutes the full
and entire understanding and agreement among the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties is expressly canceled;
provided, that, for the avoidance of doubt, the foregoing shall not affect the
rights and obligations of the parties under the Business Combination Agreement
or any Ancillary Document. Notwithstanding the foregoing, nothing in this
Agreement shall limit any of the rights or remedies of Pubco and the Purchaser
Representative or any of the obligations of Holder under any other agreement
between Holder and Pubco or the Purchaser Representative or any certificate or
instrument executed by Holder in favor of Pubco or the Purchaser Representative,
and nothing in any other agreement, certificate or instrument shall limit any of
the rights or remedies of Pubco or the Purchaser Representative or any of the
obligations of Holder under this Agreement.

 

(k)                      Further Assurances. From time to time, at another
party’s request and without further consideration (but at the requesting party’s
reasonable cost and expense), each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

(l)                       Counterparts; Facsimile. This Agreement may also be
executed and delivered by facsimile signature or by email in portable document
format in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

{Remainder of Page Intentionally Left Blank; Signature Pages Follow}

 

 





 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

Pubco:

 

UFIN TEK LIMITED

 

 

 

By:

[image_001.jpg]

Name: Yingkui Liu

Title: Director

 

 

The Purchaser

 

Representative:

 

 

 

[image_001.jpg]

Xiaoma Lu, solely in

the capacity under the Business

Combination Agreement as the

 

Purchaser Representative

 

 

 

{Additional Signature on the Following Page}

 





 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

Holder:

 

Name of Holder:

 

By:

[image_002.jpg]

 

Name:

 

 

Number and Ordinary Shares of Pubco Owned:

 

Pubco Ordinary Shares:

[image_002.jpg]

 

 

Address for Notice:

 

Address:

[image_002.jpg][image_002.jpg][image_002.jpg]

 

 

 

 

 

Facsimile No:

[image_002.jpg]

 

 

Telephone No:

[image_002.jpg]

 

 

Email:

[image_002.jpg]

 

 

 





 